EXHIBIT 10.3


FORM OF WARRANT

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


INTEGRATED BIOPHARMA, INC.


WARRANT TO PURCHASE COMMON STOCK

Warrant No.: _______
Number of Shares: _______1
Date of Issuance: April __, 2004 (“Issuance Date”)

Integrated BioPharma, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for Ten United States Dollars ($10) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
[_____________________], the registered holder hereof or its permitted assigns
(the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company, at the Exercise Price (as defined below) then in effect, upon
surrender of this Warrant to Purchase Common Stock (including all Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the date hereof, but not after
11:59 P.M., New York Time, on the Expiration Date (as defined below),
[_________(_______)2] fully paid nonassessable shares of Common Stock (as
defined below) (the “Warrant Shares”). Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in Section
15. This Warrant is one of the Warrants to Purchase Common Stock (the “SPA
Warrants”) issued pursuant to Section 1 of that certain Securities Purchase
Agreement, dated as of April __, 2004 (the “Subscription Date”), among the
Company and the buyers (the “Purchasers”) referred to therein (the “Securities
Purchase Agreement”).

1 Insert number of shares equal to one-half of the number of Conversion Shares
issuable upon conversion of the Preferred Shares issued on the Issuance Date to
the Holder.

2 Same as above.

1.  

EXERCISE OF WARRANT.


(a)  

Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 1(f)), this Warrant may
be exercised by the Holder commencing on the first to occur of (x) the date on
which the Registration Statement (as defined in the Registration Rights
Agreement) is declared effective by the SEC, or (y) the nine-month anniversary
of the Closing Date (as defined in the Securities Purchase Agreement), and
continuing until the Expiration Date, in whole or in part, by (i) delivery of a
written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant and (ii) (A) payment
to the Company of an amount equal to the applicable Exercise Price multiplied by
the number of Warrant Shares as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash or by wire transfer of immediately available
funds or (B) by notifying the Company that this Warrant is being exercised
pursuant to a Cashless Exercise (as defined in Section 1(d)). The Holder shall
not be required to deliver the original Warrant in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares. Promptly following the date on which the
Company has received each of the Exercise Notice and the Aggregate Exercise
Price (or notice of a Cashless Exercise) (the “Exercise Delivery Documents”),
the Company shall transmit by facsimile an acknowledgment of confirmation of
receipt of the Exercise Delivery Documents to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the fourth Business Day
following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program and that the Common Stock is
eligible, upon the request of the Holder, credit such aggregate number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of the Exercise Notice and Aggregate Exercise Price
referred to in clause (ii)(A) above or notification to the Company of a Cashless
Exercise referred to in Section 1(d), the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the certificates evidencing such Warrant Shares. If this Warrant
is submitted in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable following any exercise and at its
own expense, issue a new Warrant (in accordance with Section 7(d)) representing
the right to purchase the number of Warrant Shares purchasable immediately prior
to such exercise under this Warrant, less the number of Warrant Shares with
respect to which this Warrant is exercised. No fractional shares of Common Stock
are to be issued upon the exercise of this Warrant, but rather the number of
shares of Common Stock to be issued shall be rounded up to the nearest whole
number. The Company shall pay any and all taxes, including without limitation,
all documentary stamp, transfer or similar taxes, or other incidental expense
that may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant.


(b)  

Exercise Price. For purposes of this Warrant, “Exercise Price” means $14.00,
subject to adjustment as provided herein.


(c)  

Company’s Failure to Timely Deliver Securities. (i) In addition to any other
rights available to a Holder, if the Company fails to deliver or cause to be
delivered to the Holder a certificate representing Warrant Shares by the
Business Day after the date on which delivery of such certificate is required by
this Warrant, and if on or after such Business Day the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the Exercise Date.


(ii)  

Subject to Section 1(f) and if the provisions of clause (i) above shall not
apply, if the Company shall fail for any reason or for no reason to issue to the
Holder within five Business Days of the Exercise Date, a certificate for the
number of shares of Common Stock to which the Holder is entitled or to credit
the Holder’s balance account with DTC for such number of shares of Common Stock
to which the Holder is entitled upon the Holder’s exercise of this Warrant, the
Company shall pay as additional damages in cash to such Holder on each day after
such tenth Business Day that the issuance of such Common Stock is not timely
effected an amount equal to 1.0% of the product of (A) the sum of the number of
shares of Common Stock not issued to the Holder on a timely basis and to which
the Holder is entitled and (B) the Closing Sale Price of the Common Stock on the
trading day immediately preceding the last possible date which the Company could
have issued such Common Stock to the Holder without violating Section 1(a).


(iii)  

If within fifteen (15) Business Days of the Exercise Date, the Company fails to
deliver a new Warrant to the Holder for the number of shares of Common Stock to
which such Holder is entitled, the Company shall pay as additional damages in
cash to such Holder on the day after such fifteenth Business Day that such
delivery of such new Warrant is not timely effected an amount equal to 1.0% of
the product of (A) the number of shares of Common Stock represented by the
portion of this Warrant which is not being exercised and (B) the Closing Sale
Price of the Common Stock on the trading day immediately preceding the last
possible date which the Company could have issued such Warrant to the holder
without violating Section 1(a).


(d)  

Cashless Exercise. Notwithstanding anything contained herein to the contrary,
the Holder may, in its sole discretion and during the Cashless Exercise Period
(as defined below), exercise this Warrant in whole or in part and, in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):


      Net Number = (A x B) — (A x C) / B

        For purposes of the foregoing formula:

  A= the total number of shares with respect to which this Warrant is then being
exercised.


  B= the Closing Sale Price of the Common Stock (as reported by Bloomberg) on
the date immediately preceding the date of the Exercise Notice.


  C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


The “Cashless Exercise Period” shall mean, from and after the one-year
anniversary of the Closing Date (as defined in the Securities Purchase
Agreement), any of the following periods: (i) until such time as the
Registration Statement (as defined in the Registration Rights Agreement) is
declared effective by the SEC, (ii) any period of not less than 7 consecutive
Business Days during which the Registration Statement, following its
effectiveness, is unavailable for the resale of all of the Registrable
Securities (as defined in the Registration Rights Agreement), or (iii) any
period of not less than 7 consecutive Business Days during which the shares of
Common Stock are not designated for quotation on a Principal Market or shall
have been suspended from trading on such exchange or market.

(e)  

Disputes. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the Holder the number of Warrant Shares that are not disputed and
resolve such dispute in accordance with Section 12.


(f)  

Limitations on Exercises.


(i)  

The Company shall not effect the exercise of this Warrant, and no Person (as
defined below) who is a holder of this Warrant shall have the right to exercise
this Warrant, to the extent that after giving effect to such exercise, such
Person (together with such Person’s affiliates) would beneficially own in excess
of 9.99% of the shares of the Common Stock outstanding immediately after giving
effect to such exercise. For purposes of the foregoing sentence, the aggregate
number of shares of Common Stock beneficially owned by such Person and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of this Warrant
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of this Warrant, in determining the number of outstanding
shares of Common Stock the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (1) the Company’s most recent Form 10-Q, Form
10-K or other public filing with the Securities and Exchange Commission, as the
case may be, (2) a more recent public announcement by the Company or (3) any
other notice by the Company or its Transfer Agent setting forth the number of
shares of Common Stock outstanding. For any reason at any time, upon the written
or oral request of the Holder, the Company shall within two Business Days
confirm in writing to the Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including the SPA Securities and the SPA Warrants, by the Holder
and its affiliates since the date as of which such number of outstanding shares
of Common Stock was reported.


(ii)  

Principal Market Regulation. The Company shall not be obligated to issue any
shares of Common Stock upon exercise of this Warrant if the issuance of such
shares of Common Stock would exceed that number of shares of Common Stock which
the Company may issue upon exercise of this Warrant (including, as applicable,
any shares of Common Stock issued upon conversion of the SPA Securities) without
breaching the Company’s obligations under the rules or regulations of the
Principal Market of the Common Stock on the Issuance Date (including without
limitation NASD Marketplace Rule 4350(i), or any market or exchange where the
Common Stock subsequently trades) (the “Exchange Cap”), except that such
limitation shall not apply in the event that the Company (A) obtains the
approval of its shareholders as required by the applicable rules of the
Principal Market for issuances of Common Stock in excess of such amount or (B)
obtains a written opinion from outside counsel to the Company that such approval
is not required, which opinion shall be reasonably satisfactory to the holders
of the SPA Warrants representing more than two-thirds of the shares of Common
Stock underlying the SPA Warrants then outstanding. Until such approval is
obtained, no Purchaser shall be issued, upon exercise of any SPA Warrants,
shares of Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the total number of shares
of Common Stock underlying the SPA Warrants issued to such Purchaser pursuant to
the Securities Purchase Agreement on the Initial Issuance Date and the
denominator of which is the aggregate number of shares of Common Stock
underlying all the Warrants issued to the Purchasers pursuant to the Securities
Purchase Agreement on the Initial Issuance Date (with respect to each Purchaser,
the “Exchange Cap Allocation”). In the event that any Purchaser shall sell or
otherwise transfer any of such Purchaser’s SPA Warrants, the transferee shall be
allocated a pro rata portion of such Purchaser’s Exchange Cap Allocation, and
the restrictions of the prior sentence shall apply to such transferee with
respect to the portion of the Exchange Cap Allocation allocated to such
transferee. In the event that any holder of SPA Warrants shall exercise all of
such holder’s SPA Warrants into a number of shares of Common Stock which, in the
aggregate, is less than such holder’s Exchange Cap Allocation, then the
difference between such holder’s Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of SPA Warrants on
a pro rata basis in proportion to the shares of Common Stock underlying the SPA
Warrants then held by each such holder. In the event that the Company is
prohibited from issuing any Warrant Shares for which an Exercise Notice has been
received as a result of the rules and regulations of the Principal Market, the
Company shall pay cash in exchange for cancellation of such Warrant Shares, at a
price per Warrant Share equal to the difference between the Closing Sale Price
and the Exercise Price as of the date of the attempted exercise.


(g)  

Exercise at the Company’s Election. On or after the date on which the
Registration Statement referred to in the Registration Rights Agreement has been
declared effective by the SEC, the Company shall have the right, in its sole
discretion and subject to Section 1(f) hereof, to require that all, but not less
than all, of the outstanding Warrants be exercised (the “Company’s Exercise
Election”) at the applicable Exercise Price; provided that the Conditions to
Exercise at the Company’s Election (as set forth below) are satisfied as of the
Company’s Election Exercise Date or waived by the holders of the Warrants then
outstanding; provided, however, that the Company may not deliver and effect more
than one Company’s Exercise Election Notice hereunder. The Company shall
exercise its right to Company’s Exercise Election by providing each holder of
Warrants written notice (“Company’s Exercise Election Notice”) by facsimile and
overnight courier. The date on which each of such holders of the Warrants
actually receives the Company’s Exercise Election Notice is referred to herein
as the “Company’s Exercise Election Notice Date.” The Company’s Exercise
Election Notice shall indicate the date selected by the Company for exercise
(the “Company’s Election Exercise Date”), which date shall be not less than 20
Business Days or more than 60 Business Days after the Company’s Exercise
Election Notice Date. Subject to the satisfaction of all the conditions of this
Section 1(g) and Section 1(f), on the Company’s Election Exercise Date each
holder of Warrants to be exercised will be deemed to have submitted an Exercise
Notice in accordance with Section 1(a) for all of such holder’s Warrants
(subject to Section 1(g)). “Conditions to Exercise At The Company’s Election”
means the following conditions: (i) satisfaction of the Equity Conditions (as
defined in the Certificate of Designations) with the term Company’s Conversion
Election Notice being replaced for purposes hereof by Company’s Exercise;
Company’s Election Conversion Date being replaced for purposes hereof by
Company’s Election Exercise Date; and Company’s Conversion Election Notice Date
being replaced for purposes hereof with Company’s Exercise Election Notice Date;
and (ii) the Weighted Average Price of the Common Stock for each of the twenty
(20) consecutive trading days immediately prior to the date of the Company’s
Exercise Election Notice is at or above $20.00 (subject to adjustment for stock
splits, stock dividends, recapitalizations, combinations, reverse stock splits
or other similar events). Notwithstanding the above, any holder of Warrants may
exercise such Warrants into Common Stock pursuant to Section 1(a) on or prior to
the date immediately preceding the Company’s Election Exercise Date.


2.  

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:


(a)  

Adjustment upon Issuance of Common Stock. If and whenever on or after the date
of issuance of this Warrant and prior to the effective date of the Registration
Statement (as defined in the Registration Rights Agreement), the Company issues
or sells, or in accordance with this Section 2 is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding shares
of Common Stock comprising Excluded Securities (as defined in the Certificate of
Designations as defined in the Securities Purchase Agreement)) for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Exercise Price in effect (the “Applicable Price”) immediately prior to such
issue or sale or deemed issuance or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance, the Exercise Price then in effect
shall be reduced to an amount equal to the New Issuance Price. If and whenever
on or after the effective date of the Registration Statement, the Company issues
or sells, or in accordance with this Section 2(a) is deemed to have issued or
sold, any shares of Common Stock (including the issuance or sale of shares of
Common Stock owned or held by or for the account of the Company, but excluding
Excluded Securities) in a Dilutive Issuance, then immediately after such
Dilutive Issuance, the Exercise Price then in effect shall be reduced to an
amount equal to the product of (x) the Exercise Price in effect immediately
prior to such Dilutive Issuance and (y) the quotient of (1) the sum of (I) the
product of the Applicable Price and the number of shares of Common Stock Deemed
Outstanding immediately prior to such Dilutive Issuance and (II) the
consideration, if any, received by the Company upon such Dilutive Issuance,
divided by (2) the product of (I) the Applicable Price multiplied by (II) the
number of shares of Common Stock Deemed Outstanding immediately after such
Dilutive Issuance. Upon each such adjustment of the Exercise Price hereunder,
the number of Warrant Shares shall be adjusted to the number of shares of Common
Stock determined by multiplying the Exercise Price in effect immediately prior
to such adjustment by the number of Warrant Shares acquirable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment. For purposes of
determining the adjusted Exercise Price under this Section 2(a), the following
shall be applicable:


(i)  

Issuance of Options. If the Company in any manner grants any Options (not
including Excluded Securities) and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the granting or sale of such Option for such
price per share. For purposes of this Section 2(a)(i), the “lowest price per
share for which one share of Common Stock is issuable upon exercise of such
Options or upon conversion, exercise or exchange of such Convertible Securities”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon the granting or sale of the Option, upon exercise of the Option and
upon conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option. No further adjustment of the Exercise Price or number
of Warrant Shares shall be made upon the actual issuance of such Common Stock or
of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such Common Stock upon conversion, exercise or exchange of
such Convertible Securities.


(ii)  

Issuance of Convertible Securities. If the Company in any manner issues or sells
any Convertible Securities (not including Excluded Securities) and the lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof is less than the Applicable Price, then
such share of Common Stock shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per share. For the purposes of this
Section 2(a)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon the conversion, exercise or exchange” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to one share of Common Stock upon the issuance or
sale of the Convertible Security and upon conversion, exercise or exchange of
such Convertible Security. No further adjustment of the Exercise Price or number
of Warrant Shares shall be made upon the actual issuance of such Common Stock
upon conversion, exercise or exchange of such Convertible Securities, and if any
such issue or sale of such Convertible Securities is made upon exercise of any
Options for which adjustment of this Warrant has been or is to be made pursuant
to other provisions of this Section 2(a), no further adjustment of the Exercise
Price or number of Warrant Shares shall be made by reason of such issue or sale.


(iii)  

Change in Option Price or Rate of Conversion. If the purchase price provided for
in any Options (not including Excluded Securities), the additional
consideration, if any, payable upon the issue, conversion, exercise or exchange
of any Convertible Securities (not including Excluded Securities), or the rate
at which any Convertible Securities (not including Excluded Securities) are
convertible into or exercisable or exchangeable for Common Stock increases or
decreases at any time, the Exercise Price and the number of Warrant Shares in
effect at the time of such increase or decrease shall be adjusted to the
Exercise Price and the number of Warrant Shares which would have been in effect
at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 2(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the date of issuance
of this Warrant are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 2(a) shall be made if such adjustment would
result in an increase of the Exercise Price then in effect or a decrease in the
number of Warrant Shares.


(iv)  

Calculation of Consideration Received. If case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $0.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of such consideration received by the Company will be the fair value
of such consideration, except where such consideration consists of securities,
in which case the amount of consideration received by the Company will be the
Closing Sale Price of such security on the date of receipt. If any Common Stock,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity, the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. The fair value of any consideration other than cash or securities
will be determined in good faith jointly by the Company and the holders of SPA
Warrants representing at least a majority of the shares of Common Stock
obtainable upon exercise of the SPA Warrants then outstanding. If such holders
and the Company are unable to reach agreement within 10 days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within fifteen Business Days
after the tenth day following the Valuation Event by an independent, reputable
appraiser jointly selected by the Company and the holders of SPA Warrants
representing at least a majority of the shares of Common Stock obtainable upon
exercise of the SPA Warrants then outstanding. The determination of such
appraiser shall be final and binding upon all parties absent manifest error and
the fees and expenses of such appraiser shall be borne by the Company.


(v)  

Record Date. If the Company takes a record of the holders of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, Options or in Convertible Securities or (B) to
subscribe for or purchase Common Stock, Options or Convertible Securities, then
such record date will be deemed to be the date of the issue or sale of the
shares of Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.


(vi)  

This Warrant Deemed Outstanding. If during the period beginning on and including
the Subscription Date and ending on the date immediately preceding the date of
issuance of this Warrant, the Company entered into, or in accordance with
Section 2(a) would have been deemed to have entered into (had this Warrant been
outstanding at such time), any Dilutive Issuance, then solely for purposes of
determining any adjustment under this Section 2(a) as a result of such Dilutive
Issuance or deemed Dilutive Issuance, this Warrant shall be deemed to have been
outstanding at the time of each such Dilutive Issuance or deemed Dilutive
Issuance.


(b)  

Adjustment upon Subdivision or Combination of Common Stock. If the Company at
any time after the Subscription Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of Warrant Shares will be proportionately increased. If the Company
at any time on or after the Subscription Date combines (by combination, reverse
stock split or otherwise) one or more classes of its outstanding shares of
Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(b) shall become effective at the close of business on the date
the subdivision or combination becomes effective.


(c)  

Other Events. If any event occurs of the type contemplated by the provisions of
this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares so as to protect the rights of the Holder; provided
that no such adjustment pursuant to this Section 2(c) will increase the Exercise
Price or decrease the number of Warrant Shares as otherwise determined pursuant
to this Section 2.


3.  

[Intentionally omitted]


4.  

ORGANIC CHANGE. Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction, in each case which is effected in such a
way that holders of Common Stock are entitled to receive securities or assets
with respect to or in exchange for Common Stock is referred to herein as an
“Organic Change.” Prior to the consummation of any (i) sale of all or
substantially all of the Company’s assets to an acquiring Person or (ii) other
Organic Change following which the Company is not a surviving entity, the
Company will secure from the Person purchasing such assets or the Person issuing
the securities or providing the assets in such Organic Change (in each case, the
“Acquiring Entity”) a written agreement (in form and substance reasonably
satisfactory to the holders of SPA Warrants representing at least a majority of
the shares of Common Stock obtainable upon exercise of the SPA Warrants then
outstanding) to deliver to the Holder in exchange for this Warrant, a security
of the Acquiring Entity evidenced by a written instrument substantially similar
in form and substance to this Warrant and reasonably satisfactory to the Holder
(including, an adjusted exercise price equal to the value for the Common Stock
reflected by the terms of such consolidation, merger or sale, and exercisable
for a corresponding number of shares of Common Stock acquirable and receivable
upon exercise of this Warrant (without regard to any limitations on the exercise
of this Warrant), if the value so reflected is less than the Exercise Price in
effect immediately prior to such consolidation, merger or sale). In the event
that an Acquiring Entity is directly or indirectly controlled by a company or
entity whose common stock or similar equity interest is listed, designated or
quoted on a securities exchange or trading market, the Holder may elect to treat
such Person as the Acquiring Entity for purposes of this Section 4(b). Prior to
the consummation of any other Organic Change, the Company shall be required to
make appropriate provision (in form and substance reasonably satisfactory to the
holders of SPA Warrants representing at least a majority of the shares of Common
Stock obtainable upon exercise of the SPA Warrants then outstanding) to insure
that the Holder thereafter will have the right to acquire and receive in lieu of
or in addition to (as the case may be) the shares of Common Stock immediately
theretofore acquirable and receivable upon the exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant including those set
forth in Sections 1(f) of this Warrant), such shares of stock, securities or
assets that would have been issued or payable in such Organic Change with
respect to or in exchange for the number of shares of Common Stock which would
have been acquirable and receivable upon the exercise of this Warrant as of the
date of such Organic Change (without regard to any limitations on the exercise
of this Warrant including those set forth in Sections 1(f) of this Warrant).


5.  

NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith carry out all the provisions of this Warrant and take all
action as may be required to protect the rights of the Holder. Without limiting
the generality of the foregoing, the Company (i) will not increase the par value
of any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Warrant, and (iii) will, so long as any of the SPA Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued Common Stock, solely for the purpose of effecting the exercise of
the SPA Warrants, 100% of the number of shares of Common Stock as shall from
time to time be necessary to effect the exercise of the SPA Warrants then
outstanding (without regard to any limitations on exercise).


6.  

WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder, of
this Warrant shall not be entitled to vote or receive dividends or be deemed the
holder of shares of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in such Person’s
capacity as a holder of this Warrant, any of the rights of a shareholder of the
Company or any right to vote, give or withhold consent to any corporate action
(whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Shares which such Person is then entitled to receive
upon the due exercise of this Warrant. In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on such Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company will
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.


7.  

REISSUANCE OF WARRANTS.


(a)  

Transfer of Warrant. The Holder may transfer this Warrant and the rights
hereunder only in accordance with applicable securities laws. If this Warrant is
to be transferred, the Holder shall surrender this Warrant to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Warrant (in accordance with Section 7(d)), registered as the Holder
may request, representing the right to purchase the number of Warrant Shares
being transferred by the Holder and, if less then the total number of Warrant
Shares then underlying this Warrant is being transferred, a new Warrant (in
accordance with Section 7(d)) to the Holder representing the right to purchase
the number of Warrant Shares not being transferred.


(b)  

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form,
in the case of mutilation, upon surrender and cancellation of this Warrant, the
Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.


(c)  

Warrant Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.


(d)  

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.


8.  

NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) promptly upon any adjustment of the
Exercise Price or number of Warrant Shares or number or kind of securities
purchasable upon exercise of this Warrant, setting forth in reasonable detail,
and certifying, the facts requiring such adjustment and the calculation of such
adjustment and (ii) at least ten (10) Business Days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any grants, issues or
sales of any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property to holders of Common Stock or (C) for
determining rights to vote with respect to any Change of Control (as defined in
the Certificate of Designations), dissolution or liquidation, provided in each
case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.


9.  

AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the holders of SPA
Warrants representing at least a majority of the shares of Common Stock
obtainable upon exercise of the SPA Warrants then outstanding; provided that no
such action may increase the exercise price of any SPA Warrant or decrease the
number of shares or class of stock obtainable upon exercise of any SPA Warrant
without the written consent of the Holder. No such amendment shall be effective
to the extent that it applies to less than all of the holders of the SPA
Warrants then outstanding.


10.  

GOVERNING LAW. This Warrant shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.


11.  

CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.


12.  

DISPUTE RESOLUTION. (a) In the case of a dispute as to the arithmetic
calculation of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed arithmetic calculations via
facsimile as soon as practicable following of receipt of the Exercise Notice
giving rise to such dispute, as the case may be, to the Holder. The Holder and
the Company shall determine the correct arithmetic calculation after such
disputed arithmetic calculation is transmitted to such holder. If the Holder and
the Company are unable to agree upon correct arithmetic calculation of the
Exercise Price or the Warrant Shares, then the Company shall submit via
facsimile the disputed calculation to an independent, reputable nationally
recognized accounting firm selected jointly by the Company and the Holder. The
Company shall cause the accounting firm to perform the calculation and notify
the Company and the Holder of the results no later than ten Business Days from
the time it receives the disputed determinations or calculations. Such
accounting firm’s determination shall be binding upon all parties absent
manifest error.


(b)  

In the case of a dispute as to the determination of fair market value of a
security to determine the Exercise Price, the Company shall submit the disputed
determination via facsimile as soon as practicable following receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Warrant Shares after such disputed
determination is submitted to the Holder, then the Company shall, submit via
facsimile the disputed determination of the Exercise Price to an independent,
reputable investment bank selected jointly by the Company and the Holder. The
Company shall cause the investment bank or the accountant, as the case may be,
to perform the determinations and notify the Company and the Holder of the
results no later than ten Business Days from the time it receives the disputed
determinations or calculations. Such investment bank’s determination shall be
binding upon all parties absent demonstrable error.


(c)  

The fees and expenses associated with the determinations made by such investment
bank or accountant shall be paid by the Company.


13.  

REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant or any other Transaction Document (as
defined in the Securities Purchase Agreement), at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.


14.  

TRANSFER. This Warrant may be offered for sale, sold, transferred or assigned
without the consent of the Company, subject to applicable securities laws.


15.  

CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:


(a)  

“Bloomberg” means Bloomberg Financial Markets.


(b)  

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.


(c)  

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market (as defined in the Securities Purchase
Agreement), as reported by Bloomberg, or, if the Principal Market begins to
operate on an extended hours basis and does not designate the closing bid price
or the closing trade price, as the case may be, then the last bid price or last
trade price, respectively, of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.


(d)  

“Common Stock” means (i) the Company’s common stock, par value $.002 per share,
and (ii) any capital stock into which such Common Stock shall have been changed
or any capital stock resulting from a reclassification of such Common Stock.


(e)  

“Common Stock Deemed Outstanding” means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 2(a)(i)(A) and
2(a)(i)(B) hereof regardless of whether the Options or Convertible Securities
are actually exercisable at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company or issuable upon conversion
of the Preferred Shares.


(f)  

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.


(g)  

“Expiration Date” means the date five years after the Closing Date (as defined
in the Securities Purchase Agreement) or, if such date falls on a day other than
a Business Day or on which trading does not take place on the Principal Market
(a “Holiday”), the next date that is not a Holiday.


(h)  

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.


(i)  

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.


(j)  

“Registration Rights Agreement” means that certain registration rights agreement
by and among the Company and the Purchasers.


(k)  

“SPA Securities” means the Series B Convertible Preferred Stock of the Company
issued pursuant to the Securities Purchase Agreement.


[Signature Page Follows]

        IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase
Common Stock to be duly executed as of the Issuance Date set out above.

INTEGRATED BIOPHARMA, INC. By: /s/ E. Gerald Kay Name: E. Gerald Kay Title:Chief
Executive Officer